JONES, J.:
1. Section 7, Article XII of the Constitution as amended in 1912, authorizes taxation and exemptions of estates received or sueceded to. The word “estate” in the last clause thereof imports the same meaning as the word “estates” in the first clause of the section.
2. Neither in said section nor elsewhere in- the constitution is there a legislative limitation prohibiting the exemption of “public institutions of learning” from such succession tax. Section 5332, General Code (94 O. L. 101, Sec. 1), is a valid exercise of legislative power.
3. The clause, “public institution of learning,” designated in said Section- 5332, General Code, embraces institutions located within or without the state.
Judgment reversed.